Appeal by defendant from a judgment of the County Court, Nassau County, rendered October 24, 1972, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed (CPL 470.05, subd. 1). We deplore the use by the prosecutor, on cross-examination of defendant, of “yellow sheets” [“print-out” sheets] detailing arrests on alleged other crimes for which defendant was not indicted or convicted. We also look with disfavor upon the prosecutor’s tactics in summation wherein he suggested his personal belief as to the veracity of a witness and commented that if a pursuing police officer had shot defendant the newspapers might have played up the occurrence as a racial incident. In view of the lack of exception or request to charge with respect to these incidents, and the overwhelming weight of evidence as to defendant’s guilt, we affirm the judgment, but note that overzealousness of this kind may well invali*743date convictions in other cases (see, also, People v. Brown, 43 A D 2d 743, decided herewith). Latham, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.